DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Action is in response to amendment filed on 9/21/2022.
Claims 12 – 31 are currently pending.
Claims 1 – 10 are cancelled.
Claims 21 – 31 are newly added.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12 – 31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 12, the claim recites the limitations “receiving a signal from the magnetic field sensor” in line 6 and “based on the received signal, joining the portion…” in line 8. It is unclear if these limitations are achieved mentally or by a machine. The original disclosure points out in para [0026] that “the signal measured by magnetic field sensor may be compared to one or more parameters…, such as by manual comparison by an operator or by other means”. Clarification and amendment are kindly requested in order to avoid any interpretation which raises a 35 USC § 101 issue.
Regarding Claims 13 – 16, the claims are also rejected for depending on claim 12.

Regarding Claim 17, the claim recites the limitations “receiving a signal from the magnetic field sensor” in line 6 and “based on the received signal, advancing a medical tool…” in line 8. It is unclear if these limitations are achieved mentally or by a machine. The original disclosure points out in para [0026] that “the signal measured by magnetic field sensor may be compared to one or more parameters…, such as by manual comparison by an operator or by other means”. Clarification and amendment are kindly requested in order to avoid any interpretation which raises a 35 USC § 101 issue.
Regarding Claims 18 – 20, the claims are also rejected for depending on claim 17.

Regarding Claim 21, the claim recites the limitations “receiving a signal from the magnetic field sensor” in line 6 and “based on the received signal, providing an anastomosis…” in line 8. It is unclear if these limitations are achieved mentally or by a machine. The original disclosure points out in para [0026] that “the signal measured by magnetic field sensor may be compared to one or more parameters…, such as by manual comparison by an operator or by other means”. Clarification and amendment are kindly requested in order to avoid any interpretation which raises a 35 USC § 101 issue.
Regarding Claims 22 – 31, the claims are also rejected for depending on claim 21.





Comments
The prior art of record found as a result of the search, does not teach alone or in combination all of the elements recited in claims 12, 17, and 21. Therefore, no prior art rejection for claims 12, 17, and 21 is presented in this action. However, Claims 12 – 31 are rejected under 35 U.S.C. 112. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Brewewer et al. (US 2010/0105984 A1) suggests a magnetic force control system for guiding a medical instrument within a body for a medical procedure, comprising: a controlled magnet, coupled to the medical instrument, that is insertable into the body; a controller magnet that exerts a magnetic force on the controlled magnet; a magnetically permeable shield, placed between the controlled magnet and the controller magnet, that selectively modulates the magnetic force by rerouting magnetic field lines; and a control system, having an actuator that varies the relative orientations of the shield and the controller magnet, a sensor system that measures at least one of the magnetic force and actuator position, and a controller that controls the modulation of the magnetic force (see claim 1).
Kramer (US 6,484,595 B1) discloses wherein the permanent magnet exhibits a permanent magnet hole centeredly in the direction of a center axis, which permanent magnet hole is aligned with the center hole within the disk, a magnetic field sensor element disposed opposite to the permanent magnet below the grid of the floor, wherein the magnetic field sensor element is disposed in the region of a peripheral edge of a cover face of the permanent magnet in a region of a largest gradient of a magnetic field of the permanent magnet when seen in a top view onto the permanent magnet; placing a medical mold body into the test tube; disposing the disk on top of the medical mold body (see claim 14).
Bervoets et al. (US 2019/0289412 A1) teaches the first component includes an open space established by a monolithic body, which space extends beneath an outer surface of the bone; the second component is a permanent magnet; and the third component includes a vibrator of a bone conduction device, wherein the third component includes a portion that is located within the space established by the monolith body and a portion that extends out of the space established by the monolithic body (see claim 33).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIOVANNI ASTACIO-OQUENDO whose telephone number is (571)270-5724. The examiner can normally be reached Monday - Friday, 8:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HUY PHAN can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GIOVANNI ASTACIO-OQUENDO/Primary Examiner, Art Unit 2867                                                                                                                                                                                                        10/17/2022